Citation Nr: 0627400	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for status post left 
thumb amputation with repair, currently evaluated as 10 
percent disabling, from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1980 to 
September 2002.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's left thumb does not have a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers, even taking into 
account his complaints of pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected status post left thumb amputation with 
repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5152-5228 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The January 2003 rating decision appealed by the veteran 
granted service connection for status post left thumb 
amputation with repair and assigned a non-compensable 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5224-5152, effective October 1, 2002.  The rating was 
subsequently increased by the RO to 10 percent pursuant to 
Diagnostic Codes 5152-5228, effective October 1, 2002.  In 
granting the increase, the RO found that although the 
objective evidence did not show the veteran's symptomatology 
met the criteria for a compensable evaluation, a 10 percent 
evaluation was warranted when the element of pain was 
considered.  See May 2004 rating decision.  Despite the 
increase granted by the RO, the veteran's appeal for an 
increased rating remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The veteran considers his left thumb to have suffered a 
complete amputation as a result of an accident with a 
circular saw in 1981 that left his thumb hanging merely by a 
thin piece of tissue.  He contends that although his thumb 
was reconnected by fusing the bone together with wires, he 
does not have full use or range of motion of his thumb.  The 
veteran reports that his thumb only bends in the middle and 
that he has very little use of it due to the absence of a 
knuckle at the base and due to all the permanent nerve damage 
he suffered.  He also reports a shocking sensation from 
approximately one inch below to three-quarters up the thumb, 
an area sensitive to touch.  See February 2003 Notice of 
Disagreement (NOD); November 2003 statement in support of 
claim; June 2004 VA Form 9 with attachment; October 2004 
hearing transcript.  

The veteran is right hand dominant; therefore, his left thumb 
is his minor thumb.  See October 2004 VA compensation and 
pension (C&P) examination.  38 C.F.R. § 4.71a, Diagnostic 
Code 5152 (2005) provides 20 percent evaluations for 
amputation of the minor thumb at distal joint or through 
distal phalanx; and at metacarpophalangeal joint or through 
proximal phalanx.  A 30 percent evaluation is provided for 
amputation of the minor thumb with metacarpal resection.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2005) provides a 20 
percent evaluation for limitation of motion of the minor 
thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  

The veteran underwent a VA C&P general medical examination in 
December 2002.  He testified, however, that this examination 
was inadequate as it did not reflect the true nature of his 
disability at that time.  See October 2004 hearing 
transcript.  The Board notes that the examination report did 
not include range of motion testing, which is necessary in 
determining the current nature of his disability.  

The veteran underwent another VA C&P hand, thumb, and fingers 
exam in October 2004.  The veteran reported learning to adapt 
with the left hand, but described limitation of motion in the 
thumb as well as electrical shock-type sensation over the 
thumb area.  He noted that his thumb is more symptomatic in 
cold weather.  The veteran reported that he is able to feed, 
bathe, groom and dress himself, and is also able to attend to 
his own bowel and bladder needs.  He denied suffering any 
flare-ups or incapacitating pain in the left hand, and denied 
using any sort of splint or brace.  Physical examination 
revealed a well-healed skin graft in the webspace between the 
thumb and the long finger and a circumferential-type scar at 
the base of the left thumb which extends for greater than 180 
degrees secondary to the old injury.  There was diminished 
sensation over the ulnar aspect of the thumb and tenderness 
to palpation of the base of the thumb extending into the 
webspace area.  On range of motion testing of the thumb, the 
metacarpal phalangeal (MP) joint had 0-15 degrees of motion 
and the interphalangeal (IP) joint had 0-65 degrees of 
motion.  There was no pain on motion and no additional 
limitation of motion after repetitive motion.  Overall, the 
veteran was able to make a good fist with the hand, he was 
able to oppose the thumb to the tips of the long, ring, and 
small fingers, and grip strength was estimated to be 4/5 on 
the left as compared to 5/5 on the right.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for status post left thumb 
amputation with repair under either Diagnostic Code 5152 or 
5228.  The Board acknowledges the veteran's contention that 
his thumb should be considered completely amputated.  As the 
veteran's thumb is still part of his hand, however, a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5152.  Nor is a rating in excess of 10 percent warranted 
under Diagnostic Code 5228, as there is no evidence that the 
veteran's thumb is limited in motion with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  The veteran 
was able to oppose the thumb to the tips of the long, ring, 
and small fingers (his index finger has been amputated).  See 
October 2004 VA examination report.  

The Board has also considered whether an increased rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  In this case, the veteran's 
status post left thumb amputation with repair does not 
warrant an evaluation in excess of 10 percent, even with 
consideration of the guidelines set forth in DeLuca.  The 
pain associated with his disability has already been 
adequately addressed and contemplated by the 10 percent 
evaluation granted by the RO under Diagnostic Codes 5152-
5228.  Moreover, the VA examiner indicated that there was 
neither pain on motion, nor any additional limitation of 
motion after repetitive motion, during the most recent VA C&P 
examination.  The veteran also indicated during the VA 
examination that his left hand does not interfere with his 
ability to perform his present job duties, although he did 
have to give up a prior job as a stockman due to his 
difficulty with heavy lifting and grasping.  See October 2004 
exam report.   

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was given section 5103(a) notice in a December 
2002 letter that advised him of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  The veteran was instructed to give VA any pertinent 
evidence in his possession in a subsequent RO letter dated 
October 2002 (most likely meant to be 2003).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  

It is acknowledged that the section 5103(a) notice provided 
to the veteran did not include notice of the necessary 
evidence to support a claim for increased rating.  In this 
case, however, the issue concerning the initial evaluation of 
the veteran's service-connected status post left thumb 
amputation with repair was raised in a NOD, which is subject 
to section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  In addition, 
although the veteran has not been provided notice as to the 
effective date, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as he has 
not disagreed with the effective date of the award and was 
subsequently given notice and an opportunity to provide 
information, evidence, and argument concerning a higher 
initial rating.  Moreover, the claim for service connection 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the veteran has been examined to determine the 
current level of his disability.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.


For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation greater than 10 percent for status 
post left thumb amputation with repair is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


